DETAILED ACTION
This Office action is in reply to correspondence filed 29 January 2021 in regard to application no. 16/431,796.  Claims 4 and 14 have been cancelled.  Claims 1-3, 5-13 and 15-22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on at least the references of Davila et al. and Mossman; other claims were further rejected based on the references of Montesano et al., Hazel et al. and Aas et al.  As the claims have since been amended, further search and consideration were conducted.
In regard to  § 101, while the claims continue to recite abstraction as set forth in the previous Office action, they now include that a user can provide information about a deposit to an automated teller machine without first authenticating herself, and can then perform certain (but not all) transactions based on the deposit.  As this is not the ordinary process for being able to use an ATM, it is reasonable to conclude that this goes beyond “generally linking” the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such the claims are no longer “directed to” an abstract idea, and the rejection is withdrawn.
In regard to § 103, in addition to the prior art previously made of record, Benkreira et al. (U.S. Publication No. 2019/0347642, filed 28 September 2018) disclose a method of interacting with an ATM using a user device. [title] As with the present invention, Benkreira uses a “timer”, but his timer is for the purpose of a time expiration if too much time elapses after a user input. [0071] He allows for funds to be “deposited”, [0028] but only in the normal sense common among nearly all ATMs.  Neither he nor the prior art previously made of record, alone or in combination, teach all of the limitations of the claims of the present invention, and in particular the manner in which use is made of an indication of a deposit done without user authentication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694